


Exhibit 10.20

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
 
THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT is made and entered into as
of November 18, 2005 (“Agreement”), by and among APOLLO GOLD, INC., a Delaware
corporation, APOLLO GOLD FINANCE, INC., a Delaware corporation, and MONTANA
TUNNELS MINING, INC., a Delaware corporation, (any one or more of which are
collectively referred to herein as the “Subsidiaries” and individually as a
“Subsidiary”), and _____________ (“Indemnitee”).
 
RECITALS:
 
WHEREAS officers and directors of publicly traded corporations and their
subsidiaries are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the corporation or business enterprise itself;
and


WHEREAS, highly competent persons have become more reluctant to serve
publicly-traded corporations or their subsidiaries as directors or officers or
in other capacities unless they are provided with adequate protection through
insurance and indemnification against the risks of claims and actions against
them arising out of their service to, and activities on behalf of, such
corporations; and
 
WHEREAS, the Board of Directors (the “Board”) of APOLLO GOLD CORPORATION, a
publicly held Yukon Territory corporation which owns, directly or indirectly,
100% of the capital stock of each of the Subsidiaries (the “Company”), has
determined that, to attract and retain qualified individuals, the Company and
the Subsidiaries will attempt to maintain on an ongoing basis, at their sole
expense, liability insurance to protect persons directly and indirectly serving
the Company and/or the Subsidiaries from certain liabilities; and


WHEREAS, such persons will directly or indirectly serve the Company and/or the
Subsidiaries at the specific request of the Company and each of the
Subsidiaries; and
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company or any Subsidiary free from undue concern
that they will not be so indemnified, and the Company has done so through
execution and delivery of an indemnity agreement of even date herewith between
Company and Indemnitee under the laws of the Yukon Territory; and


WHEREAS, it is reasonable, prudent and necessary for the Company to cause the
Subsidiaries contractually to obligate themselves to indemnify, and to advance
expenses on behalf of, such persons to the fullest extent permitted by
applicable law as provided in this Agreement so that they will serve or continue
to serve the Company or any Subsidiary free from undue concern that they will
not be so indemnified; and
 
WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws of
the Company and each of the Subsidiaries and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefore, nor to diminish or to
abrogate any rights of Indemnitee thereunder; and
 
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company or any Subsidiary on the
condition that he or she be so indemnified; and


WHEREAS, the Board has determined that it is in the best interests of the
Company and the Subsidiaries to provide such director and officer insurance and
contractual indemnification as set forth herein; and


WHEREAS, Apollo Gold Inc. and the Company are selling Florida Canyon Mining,
Inc., a Delaware corporation, Apollo Gold Exploration, Inc., a Delaware
corporation, and Standard Gold Mining, Inc., a Delaware corporation
(collectively the “Sold Subsidiaries”) pursuant to a Stock Purchase Agreement
dated October 17, 2005, by and among Apollo Gold, Inc. and the Company on the
one hand and Jipangu Inc. and Jipangu International Inc. on the other hand (the
“Stock Purchase Agreement”); and


 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Stock Purchase Agreement requires that this Agreement be amended
and restated to provide that the Sold Subsidiaries have no further obligation
under this Agreement and are no longer parties hereto.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Subsidiaries and Indemnitee hereby covenant and agree as follows:


Section 1.    Services by Indemnitee.    Indemnitee agrees to continue to serve
as a director or officer of the Company or any Subsidiary. Indemnitee may at any
time and for any reason resign from such position (subject to any other
contractual obligation or any obligation imposed by operation of law), in which
event the Subsidiaries shall have no obligation under this Agreement to continue
Indemnitee in such position. This Agreement shall not be deemed an employment
contract between the Company (or any Subsidiary) and Indemnitee. This Agreement
shall continue in force after Indemnitee has ceased to serve as a director or
officer of the Company or any Subsidiary.
 
Section 2.    Indemnification—General.    The Subsidiaries shall indemnify, and
advance Expenses (as hereinafter defined) to, Indemnitee (a) as provided in this
Agreement and (b) to the fullest extent permitted by applicable law in effect on
the date hereof and as amended from time to time. The rights of Indemnitee
provided under the preceding sentence shall include, but shall not be limited
to, the rights set forth in the other Sections of this Agreement.
 
Section 3.    Proceedings Other Than Proceedings by or in the Right of the
Company or any Subsidiary.    Indemnitee shall be indemnified under this Section
3 if, by reason of his or her Corporate Status (as hereinafter defined), he or
she is, or is threatened to be made, a party to or a participant in any
threatened, pending, or completed Proceeding (as hereinafter defined), other
than a Proceeding by or in the right of the Company or any Subsidiary. Pursuant
to this Section 3, Indemnitee shall be indemnified against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him or her or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if he or she acted in
Good Faith (as hereinafter defined) and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company or any
Subsidiary and, with respect to any criminal Proceeding, had no reasonable cause
to believe his or her conduct was unlawful.
 
Section 4.    Proceedings by or in the Right of the Company or any
Subsidiary.    Indemnitee shall be indemnified under this Section 4 if, by
reason of his or her Corporate Status, he or she is, or is threatened to be
made, a party to or a participant in any threatened, pending or completed
Proceeding brought by or in the right of the Company or any Subsidiary to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with such Proceeding if he or she acted in
Good Faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company or any Subsidiary; provided that if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company or any
Subsidiary unless and to the extent that the Court of Chancery of the State of
Delaware, or the court in which such Proceeding shall have been brought or is
pending, shall determine that such indemnification may be made.
 
Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.    Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a party to
(or a participant in) and is successful, on the merits or otherwise, in any
Proceeding (including dismissal without prejudice), he or she shall be
indemnified to the maximum extent permitted by law against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Subsidiaries shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
 
 
Page 2 of 10 Pages

--------------------------------------------------------------------------------

 
Section 6.    Indemnification for Expenses of a Witness.    Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his or her Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, he or she shall be indemnified against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection
therewith; provided that he or she shall not be paid for time spent as such.
 
Section 7.    Advancement of Expenses.    Notwithstanding any provision of this
Agreement to the contrary, the Subsidiaries shall advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding in which Indemnitee is involved by reason of Indemnitee’s Corporate
Status within 10 days after the receipt by the any Subsidiary of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Indemnitee
may forward to any Subsidiary the invoices of Indemnitee’s legal counsel which
shall satisfy the above requirement. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee. Indemnitee hereby
undertakes to repay any Expenses advanced if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses. Any
advances and undertakings to repay pursuant to this Section 7 shall be unsecured
and interest free.
 
Section 8.    Procedure for Determination of Entitlement to Indemnification.
 
(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to any Subsidiary a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Subsidiary receiving the
request shall, promptly upon receipt of such a request for indemnification,
advise the Boards of all Subsidiaries in writing that Indemnitee has requested
indemnification. The Indemnitee shall be conclusively presumed to have met the
relevant standards of conduct required under applicable law for indemnification
pursuant to this Agreement, unless a determination is made that the Indemnitee
has not met such standards by (i) the Board of each Subsidiary by a majority
vote of a quorum thereof consisting of members who were not parties to such
proceeding; (ii) the stockholder(s) of [each Subsidiary by a majority vote; or
(iii) by an order or decree of any court of competent jurisdiction.
 
(b)    No Subsidiary shall be required to obtain the consent of Indemnitee to
the settlement of any Proceeding such Subsidiary has undertaken to defend if the
Company assumes full and sole responsibility for such settlement and the
settlement grants Indemnitee a complete and unqualified release in respect of
the potential liability. Such Subsidiary shall not be liable for any amount paid
by the Indemnitee in settlement of any Proceeding that is not defended by the
Subsidiary, unless the Subsidiary has consented to such settlement, which
consent shall not be unreasonably withheld.
 
Section 9.    Presumptions; Reliance and Effect of Certain Proceedings.


(a)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in Good
Faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of any Subsidiary or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe his or her conduct
was unlawful.
 
 
Page 3 of 10 Pages

--------------------------------------------------------------------------------

 
(b)    For purposes of any determination of Good Faith, Indemnitee shall be
deemed to have acted in Good Faith if Indemnitee’s action is based on the
records or books of account of the Company and/or the Subsidiaries, including
financial statements, or on information supplied to Indemnitee by the officers,
agents or employees of the Company and/or the Subsidiaries in the course of
their duties, or on the advice of legal counsel for the Company and/or the
Subsidiaries or on information or records given or reports made to the Company
and/or the Subsidiaries by an independent certified public accountant or by an
appraiser, financial advisor or other expert or professional selected with
reasonable care by the Company and/or the Subsidiaries. The provisions of this
Section 9(b) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
 
(c)    The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company and/or the Subsidiaries shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.
 
Section 10.    Remedies of Indemnitee.
 
(a)    If (i) a determination is made pursuant to Section 8 that Indemnitee is
not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made pursuant to Section 7, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 8(a)
within 60 days after receipt by a Subsidiary of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 5, Section 6, or
Section 8(a) within 10 days after receipt by a Subsidiary of a written request
therefor, or (v) payment of indemnification pursuant to Section 3 or Section 4
is not made within 10 days after a determination has been made that Indemnitee
is entitled to indemnification, the Subsidiary shall have waived its right to
deny indemnification hereunder.
 
(b)    If a determination shall have been made pursuant to Section 8 that
Indemnitee is entitled to indemnification, the Subsidiaries shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 10, absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statements not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
 
Section 11.    Nonexclusivity; Insurance; Subrogation.
 
(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Subsidiaries’ or the Company’s respective Certificates of Incorporation, the
Subsidiaries’ or the Company’s respective By-laws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the DGCL,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Subsidiaries’
or the Company’s respective Certificates of Incorporation, By-laws and this
Agreement, it is the agreement and intent of the parties hereto that Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such change.
No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
 
 
Page 4 of 10 Pages

--------------------------------------------------------------------------------

 
(b)    To the extent that the Company or any of the Subsidiaries maintain an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company, the Subsidiaries, or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise such person serves at the request of the Company or any Subsidiary,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies.
 
(c)    In the event of any payment under this Agreement, the Subsidiaries shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company or any Subsidiary to bring suit to enforce such
rights.
 
(d)    The Subsidiaries shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise
theretofore actually received such payment under any insurance policy, contract,
agreement or otherwise.
 
(e)    The Subsidiaries’ obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Company or any
Subsidiary as a director, officer, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually theretofore received as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.


Section 12.    Duration of Agreement.    This Agreement shall continue until and
terminate upon the later of: (i) 10 years after the date that Indemnitee shall
have ceased to serve as a director or officer of the Company (or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that Indemnitee served at the request of the Company); or (ii) the
final termination of any Proceeding then pending in respect of which Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 10 relating thereto.
This Agreement shall be binding upon the Company and its successors and assigns
and shall inure to the benefit of Indemnitee and his heirs, executors and
administrators.
 
Section 13.    Severability.    If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(i) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including without limitation
each portion of any Section of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.
 
Section 14.    Exception to Right of Indemnification or Advancement of
Expenses.    Notwithstanding any other provision of this Agreement, but subject
to Section 10, Indemnitee shall not be entitled to indemnification or
advancement of Expenses under this Agreement with respect to any Proceeding
brought by Indemnitee, or any claim therein, unless the bringing of such
Proceeding or making of such claim shall have been approved by the Board of
Directors of the Company and/or the Subsidiaries against whom such claim shall
have been brought or made.
 
 
Page 5 of 10 Pages

--------------------------------------------------------------------------------

 
Section 15.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
 
Section 16.    Headings.    The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
Section 17.    Definitions.    For purposes or this Agreement:
 
(a)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or any Subsidiary or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise that such person is or was serving at the request of the
Company or any Subsidiary.
 
(b)    “Disinterested Director” means a director of the Company or any
Subsidiary who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.
 
(c)    “Effective Date” means the date first above written.
 
(d)    [Intentionally omitted].
 
(e)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel and lodging
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.
 
(f)    “Good Faith” shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or any Subsidiary, and, with respect to any criminal
Proceeding, having had no reasonable cause to believe Indemnitee’s conduct was
unlawful.


 (g)    “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or a Subsidiary or otherwise
and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was a director or officer of the Company or a
Subsidiary, by reason of any action taken by him or her or of any inaction on
his or her part while acting as director or officer of the Company, or by reason
of the fact that he or she is or was serving at the request of the Company or a
Subsidiary as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, in each case whether or
not he or she is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or advancement of
expenses can be provided under this Agreement; except one initiated by a
Indemnitee pursuant to Section 10 to enforce his or her rights under this
Agreement.
 
(h)    References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of” the Company
and/or any Subsidiary shall include any service as a director, officer, employee
or agent of the Company or any Subsidiary that imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, as participants or beneficiaries; and a person who acted
in good faith and in the manner he reasonably believed to be in the interests of
the participants and beneficiaries of an employee benefit plan shall not be
deemed to have acted in manner “not opposed to the best interests of the Company
and/or Subsidiaries” as referred to in this Agreement.
 
 
Page 6 of 10 Pages

--------------------------------------------------------------------------------

 
(i)    “Affiliate” means with respect to any person or entity, any other person
or entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with, such person or
entity.
 
Section 18.    Enforcement.


(a)    Each Subsidiary expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to continue to serve as a director and/or officer of the
Company and the Subsidiaries, and to serve upon any committee of the Board of
Directors of the Company and/or the Subsidiaries as requested by such Board, and
each Subsidiary acknowledges that Indemnitee is relying upon this Agreement in
serving as a director and/or officer of the Company and/or the Subsidiaries and
a member of any such committee.
 
(b)    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.
 
Section 19.    Modification and Waiver.     No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
 
Section 20.    Notice by Indemnitee.    Indemnitee agrees promptly to notify the
Subsidiaries in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Subsidiaries shall
not relieve the Subsidiaries of any obligation any of them may have to the
Indemnitee under this Agreement or otherwise, except to the extent the
Subsidiary is materially prejudiced by such failure.


Section 21.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom the
notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:
 
(a)    If to Indemnitee, to:
 
  
 
 
 
  
 
(b)    If to any Subsidiary, to:
 
  
 
℅ Apollo Gold, Inc.
        5655 South Yosemite Street, Suite 200
        Greenwood Village, Co 80111-3220
        Attention: President

 
or to such other address as may have been furnished to Indemnitee by the
Subsidiaries or to the Subsidiaries by Indemnitee, as the case may be.
 
 
Page 7 of 10 Pages

--------------------------------------------------------------------------------

 
Section 22.    Contribution.    To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Subsidiaries, in lieu
of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the
Subsidiaries and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (ii) the relative fault of the
Subsidiaries (and their respective directors, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s).
 
Section 23.    Governing Law; Submission to Jurisdiction; Appointment of Agent
for Service of Process.    This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.
 
Section 24.    Miscellaneous.    Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. All references in this
Agreement to Sections shall be deemed to be references to Sections of this
Agreement unless the context indicates otherwise.


Section 25. Joint and Several Obligations. The obligations of each Subsidiary
under this Agreement are joint and several.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

ACCEPTED AND AGREED:           APOLLO GOLD EXPLORATION, INC.          
 By:
      R. David Russell, President             FLORIDA CANYON MINING, INC.       
 
 By:
      R. David Russell, President            STANDARD GOLD MINING, INC.         
 By:
      R. David Russell, President   

 
 
Page 8 of 10 Pages

--------------------------------------------------------------------------------

 
 

  SUBSIDIARIES:            APOLLO GOLD, INC.         
 By:
     
R. David Russell, President 
          APOLLO GOLD FINANCE, INC.         
 By:
     
R. David Russell, President 
          MONTANA TUNNELS MINING, INC.         
 By:
      R. David Russell, President            INDEMNITEE:                 

 
 
AUTHORIZATION AND DIRECTION BY SHAREHOLDER
APOLLO GOLD, INC.


Apollo Gold, Inc., acting as sole shareholder of the other Subsidiaries, hereby
authorizes, directs, and consents to the execution, delivery and performance of
this Agreement by each of the other Subsidiaries.
 

        APOLLO GOLD, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

R. David Russell, President    

 
 
Page 9 of 10 Pages

--------------------------------------------------------------------------------

 
 
AUTHORIZATION AND DIRECTION BY SHAREHOLDER
APOLLO GOLD CORPORATION


The Company, acting as sole shareholder of Apollo Gold, Inc., hereby authorizes,
directs, and consents to Apollo Gold, Inc.’s execution, delivery, and
performance of this Agreement and the foregoing Authorization and Direction by
Shareholder Apollo Gold, Inc.
 

        APOLLO GOLD, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

R. David Russell, President    

 
 
Page 10 of 10 Pages

--------------------------------------------------------------------------------

 
 